TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00208-CR




Segundo Homderman, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 9034031, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on July 7, 2003.  The court
reporter previously informed the Court that the record would be completed by August 30, 2003.  The
record has not been tendered for filing.
The court reporter for the 167th District Court, Ms. Michelle Flannary Nolley, is
ordered to file the reporter’s record no later than November 7, 2003.  No further extension of time
will be granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered October 17, 2003.
 
Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish